The court decided in this case that where a contract to sell lands has been executed .by an actual conveyance, a court of chancery will not rescind the-agreement on account of a defect oí title, except in a case of fraud ; but will leave the purchaser to his remedy upon the covenants in his deed. That if the covenants have been actually broken, and the grantor is insolvent, a court of equity may restrain him from proceeding to collect the amount due for the purchase money, and may offset the damages occasioned by the breach of warranty against such unpaid purchase money.
Demurrer allowed, and bill dismissed with costs.